Exhibit 10.2

 

NEWALLIANCE BANK

 

RETENTION AGREEMENT

 

This Retention Agreement (this “Agreement”) is made and entered into as of the
12th of April 2005, by and between Cornerstone Bancorp, Inc., a Connecticut
corporation (“Cornerstone”), Cornerstone Bank, a Connecticut bank and a wholly
owned subsidiary of Cornerstone, NewAlliance Bank, a Connecticut savings bank
(the “Bank”), and Ernest J. Verrico (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, NewAlliance Bancshares, Inc., a Delaware corporation and the parent
company of the Bank (the “Company”), the Bank, Cornerstone and Cornerstone Bank
have entered into an Agreement and Plan of Merger dated as of April 12, 2005,
whereby, among other things, Cornerstone will merge with and into the Company
(the “Merger”);

 

WHEREAS, the Executive is currently the Vice President and Chief Financial
Officer of Cornerstone and the Executive Vice President and Chief Financial
Officer of Cornerstone Bank;

 

WHEREAS, Cornerstone, Cornerstone Bank and the Executive entered into a change
of control agreement dated as of October 22, 2001 (the “Cornerstone CIC
Agreement”), which is being superseded by this Agreement;

 

WHEREAS, the Bank desires to retain the services of the Executive after the
Effective Date of the Merger; and

 

WHEREAS, the Executive is willing to serve the Bank (referred to herein as the
“Employer”) on the terms and conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Bank and the
Executive hereby agree as follows:

 

1. Definitions.

 

(a) Accrued Benefits means:

 

(i) all salary earned or accrued through the date the Executive’s employment is
terminated based on the Executive’s base salary as in effect as of the date of
this Agreement;

 

(ii) reimbursement for any and all monies advanced in connection with the
Executive’s employment for documented, reasonable and necessary expenses
incurred in the ordinary course of business, by the Executive through the date
the Executive’s employment is terminated;



--------------------------------------------------------------------------------

(iii) any and all other compensation previously earned by the Executive and
deferred under or pursuant to any deferred compensation plan or plans of the
Bank then in effect together with any interest or deemed earnings thereon
pursuant to, and to the extent consistent with, the terms of such plan or plans;
and

 

(iv) to the extent not previously paid or provided to the Executive, all other
payments and benefits to which the Executive may be entitled under the terms of
any applicable compensation or benefit plan, program or arrangement of the
Employer in which the Executive is a participant, except for any severance plan,
and except for any plan, program or arrangement that would result in any
duplication of benefits.

 

(b) Affiliate of any specified person means any other person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under direct or indirect common control with such specified person. For
the purposes of this definition, “control” means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of a person, whether through the ownership of voting securities, by
contract or otherwise, and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

(c) Bank Board means the Board of Directors of the Bank.

 

(d) Base Amount means an amount equal to the Executive’s Annualized Includable
Compensation for the Base Period as defined in Sections 280G(d)(1) and (2) of
the Code (as hereinafter defined).

 

(e) Bonus (whether or not capitalized) means any bonus to which the Executive is
entitled pursuant to the terms of this Agreement.

 

(f) Cause means a discharge because the Bank Board determines that the Executive
has: (A) willfully failed to perform his assigned duties under this Agreement,
other than any failure resulting from the Executive’s incapacity due to physical
or mental injury or illness; (B) committed an act involving moral turpitude in
the course of his employment with the Employer and its subsidiaries, affiliates
or predecessors; (C) engaged in willful misconduct; (D) breached his fiduciary
duties for personal profit; (E) willfully violated, in any material respect, any
law, rule or regulation (other than traffic violations or similar offenses),
written agreement or final cease-and-desist order with respect to his
performance of services for the Bank, as determined by the Bank Board in good
faith; or (F) materially breached the terms of this Agreement and failed to cure
such material breach during a 15-day period following the date on which the Bank
Board gives written notice to the Executive of the material breach. For purposes
of the definition of Cause, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Bank Board or based upon the written advice of

 

2



--------------------------------------------------------------------------------

counsel for the Employer shall be conclusively presumed to be done, or omitted
to be done, by the Executive in good faith and in the best interests of the
Employer. The cessation of employment of the Executive shall not be deemed to be
for “Cause” within the meaning of this Section 1(f) unless and until there shall
have been delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of three-fourths of the members of the Bank Board at a meeting
of such Board called and held for such purpose (after reasonable notice is
provided to the Executive and the Executive is given an opportunity, together
with counsel, to be heard before such Board), finding that, in the good faith
opinion of such Board, the Executive is guilty of the conduct described in this
Section 1(f), and specifying the particulars thereof in detail.

 

(g) Code means the Internal Revenue Code of 1986, as amended.

 

(h) Disability means that the Executive (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than three months under an accident and health plan covering
employees of the Bank.

 

(i) Effective Date means the date on which the Effective Time (as defined in the
Merger Agreement) occurs, except that Section 4(a) hereof shall be effective
immediately.

 

(j) Good Reason shall mean the occurrence of any of the following events during
the Retention Period and, for purposes of Section 5(f) hereof, the occurrence of
any of the following events after the Retention Period:

 

(i) the failure of the Bank Board to appoint or re-appoint the Executive to the
positions with the Bank stated in Section 3 of this Agreement;

 

(ii) the expiration of a 30-day period following the date on which the Executive
gives written notice to the Employer of its material failure, whether by
amendment of the Certificate of Incorporation or Bylaws of the Bank, or by
action of the Bank Board, the Bank’s shareholder(s), or otherwise, to vest in
the Executive the functions, duties or responsibilities prescribed in Section 3
of this Agreement, unless, during such 30-day period, the Employer cures such
failure;

 

(iii) the expiration of a 30-day period following the date on which the
Executive gives written notice to the Employer of its material breach of any
term, condition or covenant contained in this Agreement (including, without
limitation, any reduction of the Executive’s rate of Base Salary in effect from
time to time), unless, during such 30-day period, the Employer cures such
failure;

 

3



--------------------------------------------------------------------------------

(iv) a Board approved change in the Executive’s principal place of employment by
a distance in excess of 50 miles from the Executive’s primary office location at
the time of the Effective Date;

 

(v) an adverse change in the Executive’s title and position from that set forth
in Section 3;

 

(vi) an adverse material change in the Executive’s duties, responsibilities and
authorities as prescribed in Section 3; or

 

(vii) the liquidation, dissolution, bankruptcy or insolvency of the Company or
the Bank.

 

(k) Merger Agreement means the Agreement and Plan of Merger, dated as of April
12, 2005, among the Company, the Bank, Cornerstone and Cornerstone Bank.

 

(l) Merger Agreement Date means the date upon which the Merger Agreement was
executed by the parties thereto.

 

(m) Notice of Termination means a notice which shall indicate the specific
termination provision relied upon in this Agreement and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

 

(n) Retention Period means a period commencing on the Effective Date and ending
on the six-month anniversary of the date on which the Effective Time (as defined
in the Merger Agreement) occurs, provided that if the Executive’s employment is
terminated in accordance with the terms of this Agreement prior to such
anniversary date, the Retention Period shall end concurrently with the
termination of the Executive’s employment.

 

(o) Retirement means a termination of the Executive’s employment on account of
resignation by the Executive at or after age sixty-five (65), other than a
resignation for Good Reason.

 

(p) SERP Agreement means the Salary Continuation Agreement between the Executive
and Cornerstone Bank, adopted on or about June 6, 2002 and effective as of April
1, 2002.

 

(q) 401(k) Plan means the NewAlliance Bank 401(k) Plan as amended, or any
successor plan.

 

2. Term of Agreement.

 

The term of this Agreement shall begin on the Effective Date and shall terminate
on the six-month anniversary of such date, unless sooner terminated in
accordance with the terms of this Agreement. If the Effective Date does not
occur, this Agreement shall be null and void ab initio, except for Section 4(a)
hereof unless this Agreement is terminated prior to

 

4



--------------------------------------------------------------------------------

the time the payment pursuant to Section 4(a) hereof is made. Nothing in this
Agreement shall be deemed to prohibit the Employer at any time from terminating
the Executive’s employment during the Retention Period with or without notice
for any reason, provided, however, that the relative rights and obligations of
the Employer and the Executive in the event of any such termination, including
any requirements with respect to prior notice of such termination, shall be
determined under this Agreement.

 

3. Positions and Duties.

 

Throughout the Retention Period, the Executive shall serve as the First Vice
President and Financial Reporting Officer of the Employer, and shall report
directly to the Chief Financial Officer of the Employer. His duties and
responsibilities shall include such duties as are customarily associated with
such positions. The Executive’s principal place of employment shall be in
Stamford, Connecticut until the data processing conversion for the Merger is
completed (with occasional travel during such time period to the Employer’s New
Haven, Connecticut offices). The Executive shall devote his full business time,
attention, skills and efforts (other than during holidays, vacation periods, and
periods of illness or approved leaves of absence) to the business and affairs of
the Employer and shall use his best efforts to advance the interests of the
Employer.

 

4. Compensation.

 

(a) On December 30, 2005 and in consideration for the Executive executing the
General Release attached hereto as Exhibit A in a timely manner so that it is
effective and irrevocable prior to the date of such payment, Cornerstone or
Cornerstone Bank shall pay to the Executive a lump sum cash amount equal to
$739,087, minus applicable withholding, so that the full amount of such payment
is included in the Executive’s taxable income for 2005.

 

(b) During the Retention Period, the Executive shall be compensated by the Bank
as follows:

 

(i) The Executive shall receive, at such intervals and in accordance with the
Employer’s customary payroll practices from time to time, a base salary at a
rate of $143,000 per annum (“Base Salary”). The Bank Board may, in its sole
discretion, increase the Base Salary, but in no event may the Base Salary be
decreased without the Executive’s prior written consent;

 

(ii) During the Retention Period, the Executive shall not be entitled to receive
a bonus or participate in the Bank’s Executive Short Term Incentive Plan or any
other incentive compensation or bonus plans; and

 

(iii) The Executive shall be entitled to participate in the medical, dental,
short-term and long-term disability, life, and accidental death and
dismemberment policies offered by the Bank to its employees. In addition, the
Executive shall be eligible to participate in the Bank’s 401(k) Profit Sharing
Plan, the Bank’s defined benefit pension plan and the Company’s Employee Stock
Ownership Plan (“ESOP”) in accordance with the plan documents. The Executive
shall not receive credit for service with Cornerstone or any of its

 

5



--------------------------------------------------------------------------------

subsidiaries (or any predecessors to such entities) under any existing employee
benefit plan of the Company or the Bank for any purposes, except as set forth
below. With respect to the Bank’s defined benefit pension plan and the Company’s
ESOP, the Executive shall be credited with service as a Cornerstone Bank
employee for purposes of determining eligibility to participate under such plan
(but not for purposes of benefit accrual or vesting). With respect to any Bank
plan which is a health, life or disability insurance plan, the Executive shall
be credited with service as a Cornerstone Bank employee for purposes of
determining eligibility under such plans and shall not be subject to any
pre-existing condition limitation for conditions under such plans, and each such
plan which provides health insurance benefits shall honor any deductible and
out-of-pocket expenses incurred by the Executive under any comparable
Cornerstone Bank plan for the plan year in which the Effective Time occurs.

 

(c) The Executive shall be entitled to paid holidays and sick leave consistent
with the Bank’s policy for officers as in effect from time to time. The
Executive may not carry over vacation days from one fiscal year to another, or
be paid extra for unused vacation days, except with the approval of the Bank
Board.

 

(d) The Executive shall not be entitled to receive any specific level of grants
under any stock option plan or restricted stock plan to be adopted by the
Company. Any grants that may be made to the Executive under any of such plans
will be subject to the sole discretion of the Board of Directors of the Company
or the committee administering such plans.

 

(e) During the Retention Period, the Employer shall reimburse the Executive for
his ordinary and necessary business expenses attributable to the Employer’s
business, including, without limitation, the Executive’s travel expenses
incurred in connection with the performance of his duties for the Employer under
this Agreement, in each case upon presentation to the Employer of an itemized
account of such expenses in such form as the Employer may reasonably require and
subject to the approval of the Employer. In addition, during the Retention
Period, the Employer shall provide the Executive with the continued use of an
automobile of the same make, year and model as provided by Cornerstone Bank to
the Executive as of the date of this Agreement, with the Bank paying the costs
for fuel, insurance, maintenance and repairs of the automobile during the
Retention Period.

 

5. Termination of Employment.

 

Any termination by the Employer or the Executive of the Executive’s employment
during the Retention Period shall be communicated by written Notice of
Termination to the Executive if such notice is delivered by the Employer, and to
the Employer if such notice is delivered by the Executive. Any payments made
under this Section 5, other than due to death, shall be contingent on the
Executive’s prior execution and non-revocation of a mutual release substantially
in the form attached hereto as Exhibit A (with Cornerstone and Cornerstone Bank
deleted as parties thereto and with the December 29, 2005 dates in Sections 1(a)
and 3(a) thereof changed to the date of termination); provided, however, that if
the Employer refuses to execute such mutual release, the Executive’s obligation
to execute and not revoke the release as a precondition to receiving severance
benefits shall terminate. The Notice of Termination shall comply with the
requirements of Section 15 below and shall specify which section of this
agreement is the basis for such termination, including a listing of any relevant
facts in support thereof.

 

6



--------------------------------------------------------------------------------

(a) Termination for Disability Prior to the End of the Retention Period. If
during the Retention Period, the Executive’s employment is terminated on account
of the Executive’s Disability, the Executive shall receive (i) any Accrued
Benefits, with any payments pursuant to a deferred compensation plan or other
benefit plan, program or arrangement covered by Sections 1(a)(iii) or (iv) of
this Agreement (the “Accrued Plan Benefits”) to be made in such amounts and at
such times as provided by the applicable plan, and (ii) the benefits payable to
him under the SERP Agreement in the amounts and at the times set forth therein,
provided that none of the events specified in Article 5 of the SERP Agreement
have occurred (the “SERP Benefits”). In addition, the Executive shall continue
to be covered under the Employer’s medical, dental, accident, and life insurance
coverage, with the Executive responsible for paying the employee share of any
premiums, copayments or deductibles and with the accident and life insurance
coverage subject to the maximum coverage limits in the current policies of
Cornerstone Bank, until the earlier of (I) eighteen (18) months following
termination of employment, or (II) the date the Executive has commenced new
employment and has thereby become eligible for comparable benefits; provided
that, with respect to any of the coverages described above, if such coverage is
provided through an insurance policy with an insurance company unaffiliated with
the Employer and if under the terms of the applicable policy, it is not possible
to provide continued coverage, the Employer shall pay the Executive a lump sum
cash amount, no later than thirty (30) days following termination of employment,
equal to the Employer’s then estimated share of the cost of such coverage as
applicable immediately prior to termination of employment, with such payment to
be discounted to present value using the discount rates that would be applicable
under Section 280G of the Code (the “Medical Benefits”).

 

(b) Termination due to the Executive’s Death or Retirement Prior to the End of
the Retention Period. If, during the Retention Period, the Executive’s
employment is terminated on account of the Executive’s death or Retirement, the
Executive (or the Executive’s estate or designated beneficiary (or
beneficiaries), as applicable) shall receive (i) any Accrued Benefits, with any
Accrued Plan Benefits to be made in such amounts and at such times as provided
by the applicable plan, and (ii) the SERP Benefits. In addition, medical and
dental coverage shall be provided to the Executive’s spouse and dependents, to
the extent covered at the time of the Executive’s death, for a period ending
with the last day of the calendar month in which occurs the 18-month anniversary
of the Executive’s death.

 

(c) Voluntary Termination or Termination for Cause Prior to the End of the
Retention Period. If, during the Retention Period, (i) the Executive shall
terminate employment with the Employer other than for Good Reason, or (ii) the
Executive’s employment is terminated for Cause, the Executive shall receive from
the Employer only (A) the Accrued Benefits, with any Accrued Plan Benefits to be
made in such amounts and at such times as provided by the applicable plan, and
(B) the SERP Benefits.

 

(d) Termination by the Employer Without Cause or by the Executive for Good
Reason Prior to the End of the Retention Period. If, during the Retention
Period, the Executive’s employment with the Employer is terminated by the
Employer other than for Cause, or by the Executive for Good Reason, then the
Executive shall receive from the Employer (i) the

 

7



--------------------------------------------------------------------------------

Accrued Benefits, with any Accrued Plan Benefits to be made in such amounts and
at such times as provided by the applicable plan, (ii) the SERP Benefits, (iii)
the Medical Benefits, and (iv) the salary and bonus that would have been paid to
the Executive if he had remained employed through the original expiration date
of the Retention Period.

 

(e) Termination After the Retention Period. In the event that the Executive
ceases to be employed by the Employer for any reason at or following the end of
the Retention Period (other than by reason of a termination of the Executive’s
employment by the Employer for Cause), the Executive shall be entitled to the
SERP Benefits and the Medical Benefits; provided, however, that with respect to
the definition of Medical Benefits in Section 5(a) hereof, the reference to
“eighteen (18) months” in clause (I) of Section 5(a) shall be reduced for
purposes of this Section 5(e) by one month for each full month that the
Executive remains employed by the Employer following the end of the Retention
Period.

 

(f) The Employer agrees that Cornerstone Bank and the Executive may amend the
SERP to (i) provide for full vesting of the Executive’s benefits under the SERP
Agreement in the event he terminates his employment for “Good Reason” as defined
in Section 1(j) of this Agreement, and (ii) bring it into compliance with
Section 409A of the Code, provided that the Employer and its counsel shall have
an appropriate opportunity to review and comment on such amendment prior to its
adoption. If the Employer terminates the Executive’s employment at any time
during or after the Retention Period, and such termination qualifies as an
“Involuntary Early Termination” as such term is defined in Section 1.4 of the
SERP Agreement, or if the Executive terminates his employment at any time during
or after the Retention Period for “Good Reason” as defined in Section 1(j) of
this Agreement, the unvested portion of the Executive’s SERP benefit shall
immediately vest as of the date of such termination in accordance with Article 2
of the SERP Agreement. Provided that the Executive consents to any amendment to
the SERP Agreement that may be deemed necessary or appropriate by the Employer
to comply with Section 409A of the Code, the Employer agrees not to take any
action, without the prior written consent of the Executive, that would result in
any penalty tax or interest being owed by the Executive under Section
409A(a)(1)(B) of the Code with respect to the Executive’s benefits under the
SERP Agreement.

 

6. Certain Supplemental Payments by the Employer.

 

(a) In the event that it is determined that part or all of the compensation and
benefits to be paid to the Executive, whether or not payable hereunder, (i)
constitute “parachute payments” under Section 280G of the Code (the “Payments”),
and (ii) equal or exceed three (3) times the Executive’s Base Amount, the
Employer, on or before the date for payment of the excise tax imposed under
Section 4999 of the Code, shall pay to or on behalf of the Executive, in a
single lump sum, an amount (the “Gross-Up Amount”) such that, after payment of
all federal, state and local income tax and any additional excise tax under
Section 4999 of the Code in respect of the Gross-Up Amount payment, the
Executive will be fully reimbursed for the amount of such excise tax.

 

8



--------------------------------------------------------------------------------

(b) The determination of the Payments, the Base Amount and the Gross-Up Amount,
as well as any other calculations necessary to implement this Section 6 shall be
made by counsel to the Employer, with such counsel’s fee to be paid by the
Employer.

 

(c) As promptly as practicable following the above determinations, the Employer
shall pay to or distribute to or for the benefit of the Executive such amounts
as are then due to the Executive under this Agreement and shall promptly pay to
or distribute for the benefit of the Executive in the future such amounts as
become due to the Executive under this Agreement.

 

(d) As a result of the uncertainty in the application of Section 280G of the
Code at the time of an initial determination hereunder, it is possible that
payments will not have been made by the Employer which should have been made
under clause (a) of this Section 6 (“Underpayment”). In the event that there is
a final determination by the Internal Revenue Service, or a final determination
by a court of competent jurisdiction, that an Underpayment has been made and the
Executive thereafter is required to make any payment of an excise tax, income
tax, any interest or penalty, the firm selected under clause (b) above shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Employer to or for the benefit of the
Executive. If and to the extent that the Executive receives any tax refund from
the Internal Revenue Service that is attributable to payments by the Employer
pursuant to this Section 6 of amounts in excess of the actual Gross-Up Amount as
finally determined by the Internal Revenue Service or a court of competent
jurisdiction (“Overpayment”), the Executive shall promptly pay to the Employer
the amount of such refund that is attributable to the Overpayment (together with
any interest paid or credited thereon after taxes applicable thereto); provided,
however, the Executive shall not have any obligation to pay the Employer any
amount pursuant to this Section 6(d) if and to the extent that any such
obligation would cause the arrangement to be treated as a loan or extension of
credit prohibited by applicable law.

 

7. Further Obligations of the Executive.

 

(a) Confidentiality. Unless he obtains the prior written consent of the
Employer, the Executive shall at all times, both during and following the
Retention Period, keep confidential and shall refrain from using for the benefit
of himself, or any person or entity other than the Employer or its subsidiaries
or affiliates, any material document or information obtained from the Employer
or its subsidiaries, affiliates or predecessors, in the course of his employment
with any of them concerning their properties, operations or business (unless
such document or information is readily ascertainable from public or published
information or trade sources or has otherwise been made available to the public
through no fault of his own) until the same ceases to be material (or becomes so
ascertainable or available); provided, however, that nothing in this Section
7(a) shall prevent the Executive, with or without the Employer’s consent, from
participating in or disclosing documents or information in connection with any
judicial or administrative investigation, inquiry or proceeding or the Company’s
public reporting requirements to the extent that such participation or
disclosure is required under applicable law.

 

9



--------------------------------------------------------------------------------

(b) Non-Solicitation. The Executive hereby covenants and agrees that, for a
period of two years following his termination of employment with the Employer
for any reason, he shall not, without the written consent of the Employer,
either directly or indirectly:

 

(i) solicit, offer employment to, or take any other action intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within any county in which
the Company or the Bank maintains an office as of the date of termination of the
Executive’s employment (the “Counties” and each a “County”);

 

(ii) provide any information, advice or recommendation with respect to any such
officer or employee to any savings bank, savings and loan association, bank,
bank holding company, savings and loan holding company, or other institution
engaged in the business of accepting deposits, making loans or doing business
within any County specified in Section 7(b)(i), that is intended, or that a
reasonable person acting in like circumstances would expect, to have the effect
of causing any officer or employee of the Employer or any of its subsidiaries or
affiliates to terminate his or her employment and accept employment or become
affiliated with, or provide services for compensation in any capacity whatsoever
to, any savings bank, savings and loan association, bank, bank holding company,
savings and loan holding company, or other institution engaged in the business
of accepting deposits, making loans or doing business within any County
specified in Section 7(b)(i); or

 

(iii) solicit, provide any information, advice or recommendation or take any
other action intended, or that a reasonable person acting in like circumstances
would expect, to have the effect of causing any customer of the Company or the
Bank to terminate an existing business or commercial relationship with the
Company or the Bank.

 

8. Equitable Relief.

 

The Executive acknowledges and agrees that in the event of a breach by the
Executive of any of the provisions of Sections 7(a) and 7(b) hereof, the
Employer may suffer irreparable harm for which monetary damages alone will
constitute an insufficient remedy. Consequently, in the event of any such
breach, the Employer may, in addition to other rights and remedies existing in
its favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions hereof, in each case without the
requirement of posting a bond or proving actual damages.

 

9. Payment Obligations Absolute.

 

The Employer’s obligation during and after the Retention Period to pay the
Executive the compensation and to make the arrangements provided herein shall be
absolute and unconditional and shall not be affected by any circumstances,
including, without limitation, any setoff, counterclaim, recoupment, defense or
other right which the Employer may have

 

10



--------------------------------------------------------------------------------

against the Executive or anyone else. All amounts payable by the Employer
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Employer shall be final and the Employer will not seek to
recover all or any part of such payment from the Executive or from whomsoever
may be entitled thereto, for any reason whatever except as provided in Section
6(d) above. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement, and such amounts
(other than the Medical Benefits) shall not be reduced whether or not the
Executive obtains other employment.

 

10. Successors.

 

(a) The Employer will require any successor or assign (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Employer, by agreement in
form and substance satisfactory to the Executive, expressly, absolutely and
unconditionally to assume and agree to perform this Agreement in the same manner
and to the same extent that the Employer would be required to perform it if no
such succession or assignment had taken place. Any failure of the Employer to
obtain such agreement prior to the effectiveness of any such succession or
assignment shall be a material breach of this Agreement and shall entitle the
Executive to terminate the Executive’s employment for Good Reason.

 

(b) This Agreement and all rights of the Executive shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
estates, executors, administrators, heirs and beneficiaries. All amounts payable
to the Executive hereunder shall be paid, in the event of the Executive’s death,
to the Executive’s estate, heirs and representatives. Except as provided in this
Section 10, no party may assign this Agreement or any rights, interests, or
obligations hereunder without the prior written approval of the other party.
Subject to the preceding sentence, this Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns pursuant to Section 10(a). This Agreement shall not be
terminated by the voluntary or involuntary dissolution of the Employer. In
addition, Sections 1, 5, 6, 7, 8, 9, 11, 12, 14, 15, 18 and 20 shall survive the
termination of this Agreement to the extent necessary to give effect to the
terms thereof.

 

11. Severability and Enforcement.

 

The provisions of this Agreement shall be regarded as divisible, and if any such
provisions or any part hereof are declared invalid or unenforceable by a court
of competent jurisdiction, the validity and enforceability of the remainder of
such provisions or parts hereof and the applicability thereof shall not be
affected thereby. It is expressly understood and agreed that although the
Executive and the Employer consider the restrictions contained herein to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

11



--------------------------------------------------------------------------------

12. Amendment.

 

This Agreement may not be amended or modified at any time except by a written
instrument executed by the parties prior to the Effective Time of the Merger and
thereafter by the Employer and the Executive; provided, however, that if the
Bank Board determines, after a review of Section 409A of the Code and all
applicable Internal Revenue Service guidance, that this Agreement should be
amended to comply with Section 409A of the Code, the Bank Board may amend this
Agreement to make any changes required to comply with Section 409A of the Code.

 

13. Withholding.

 

The Employer shall be entitled to withhold from amounts to be paid to the
Executive hereunder any federal, state or local withholding or other taxes, or
charge which it is from time to time required to withhold. The Employer shall be
entitled to rely on an opinion of counsel if any question as to the amount or
requirement of any such withholding shall arise.

 

14. Dispute Resolution.

 

(a) In the event of any dispute, claim, question or disagreement arising out of
or relating to this Agreement or the breach hereof, the parties hereto shall use
their best efforts to settle such dispute, claim, question or disagreement. To
this effect, they shall consult and negotiate with each other, in good faith,
and, recognizing their mutual interests, attempt to reach a just and equitable
solution satisfactory to both parties.

 

(b) If they do not reach such a solution within a period of thirty (30) days,
then the parties agree first to endeavor in good faith to amicably settle their
dispute by mediation under the Commercial Mediation Rules of the American
Arbitration Association (the “AAA”), before resorting to arbitration.

 

(c) Thereafter, any unresolved controversy or claim arising out of or relating
to this Agreement or the breach thereof, upon notice by any party to the other,
shall be submitted to and finally settled by arbitration in accordance with the
Commercial Arbitration Rules (the “Rules”) of the AAA in effect at the time
demand for arbitration is made by any such party. The parties shall mutually
agree upon a single arbitrator within thirty (30) days of such demand. In the
event that the parties are unable to so agree within such thirty (30) day
period, then within the following thirty (30) day period, one arbitrator shall
be named by each party. A third arbitrator shall be named by the two arbitrators
so chosen within ten (10) days after the appointment of the first two
arbitrators. In the event that the third arbitrator is not agreed upon, he or
she shall be named by the AAA. Arbitration shall occur in New Haven, Connecticut
or such other location as may be mutually agreed to by the parties.

 

12



--------------------------------------------------------------------------------

(d) The award made by all or a majority of the panel of arbitrators shall be
final and binding, and judgment may be entered based upon such award in any
court of law having competent jurisdiction. The award is subject to
confirmation, modification, correction or vacation only as explicitly provided
in Title 9 of the United States Code. The prevailing party shall be entitled to
receive any award of pre- and post-award interest as well as attorney’s fees
incurred in connection with the arbitration and any judicial proceedings related
thereto. The parties acknowledge that this Agreement evidences a transaction
involving interstate commerce. The United States Arbitration Act and the Rules
shall govern the interpretation, enforcement, and proceedings pursuant to this
Section. Any provisional remedy which would be available from a court of law
shall be available from the arbitrators to the parties to this Agreement pending
arbitration. Either party may make an application to the arbitrators seeking
injunctive relief to maintain the status quo, or may seek from a court of
competent jurisdiction any interim or provisional relief that may be necessary
to protect the rights and property of that party, until such times as the
arbitration award is rendered or the controversy otherwise resolved.

 

15. Notice.

 

Any communication required or permitted to be given under this Agreement,
including any notice, direction, designation, consent, instruction, objection or
waiver, shall be in writing and shall be deemed to have been given at such time
as it is delivered personally, or five days after mailing if mailed, postage
prepaid, by registered or certified mail, return receipt requested, addressed to
such party at the address listed below or at such other address as one such
party may by written notice specify to the other party:

 

If to the Executive:

Ernest J. Verrico

At the address last appearing

on the personnel records of

the Employer

If to Cornerstone and Cornerstone Bank:

Cornerstone Bancorp, Inc.

Cornerstone Bank

550 Summer Street

Stamford, Connecticut 06901

Attention: Chairman of the Compensation Committee of the Board

 

13



--------------------------------------------------------------------------------

If to the Employer:

NewAlliance Bank

195 Church Street

New Haven, Connecticut 06510

(or the address of the Bank’s principal executive office, if different)

Attention: Chairman of the Compensation Committee of the Board

with a copy, in the case of a notice to the Employer, to:

Elias, Matz, Tiernan & Herrick L.L.P.

734 15th Street, N.W.

Washington, D.C. 20005

Attention: Raymond A. Tiernan, Esq.

                 Gerald F. Heupel, Jr., Esq.

 

16. Waiver.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of this Agreement must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

17. Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, and all of which shall constitute one and the same
Agreement.

 

18. Governing Law.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Connecticut applicable to contracts entered into
and to be performed entirely within the State of Connecticut, except to the
extent that federal law controls.

 

19. Headings and Construction.

 

The headings of sections in this Agreement are for convenience of reference only
and are not intended to qualify the meaning of any section. Any reference to a
section number shall refer to a section of this Agreement, unless otherwise
stated.

 

14



--------------------------------------------------------------------------------

20. Entire Agreement.

 

This instrument contains the entire agreement of the parties relating to the
subject matter hereof, and supersedes in its entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof including but not limited to the Cornerstone CIC Agreement.
Notwithstanding anything contained herein to the contrary, this Agreement does
not supersede the SERP Agreement.

 

21. Required Regulatory Provisions.

 

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Employer, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Cornerstone, Cornerstone Bank and the Bank has
caused this Agreement to be executed by it duly authorized officers and the
Executive has hereunto set his hand, all as of the day and year first above
written.

 

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.

 

       

/s/ Ernest J. Verrico, Executive

--------------------------------------------------------------------------------

       

Ernest J. Verrico, Executive

ATTEST:

  NEWALLIANCE BANK

By:

 

/s/ Noel Rendell

--------------------------------------------------------------------------------

 

By:

 

/s/ Merrill B. Blanksteen

--------------------------------------------------------------------------------

Name:

 

Noel Rendell

 

Name:

 

Merrill B. Blanksteen

Title:

 

First Vice President and

 

Title:

 

Executive Vice President and

   

Corporate Secretary

     

Chief Financial Officer

[Seal]

       

ATTEST:

  CORNERSTONE BANCORP, INC.

By:

 

/s/ Leigh A. Hardisty

--------------------------------------------------------------------------------

 

By:

 

/s/ Merrill J. Forgotson

--------------------------------------------------------------------------------

Name:

 

Leigh A. Hardisty

 

Name:

 

Merrill J. Forgotson

Title:

 

Secretary

 

Title:

 

President and Chief Executive Officer

[Seal]

       

ATTEST:

  CORNERSTONE BANK

By:

 

/s/ Leigh A. Hardisty

--------------------------------------------------------------------------------

 

By:

 

/s/ Merrill J. Forgotson

--------------------------------------------------------------------------------

Name:

 

Leigh A. Hardisty

 

Name:

 

Merrill J. Forgotson

Title:

 

Senior Vice President and

 

Title:

 

Chairman and Chief Operating Officer

   

Secretary

       

[Seal]

       

 

16